Case: 12-1652   Document: 29    Page: 1   Filed: 10/10/2012




          NOTE: This order is nonprecedential.

  Wniteb ~tate~ QCourt of §ppeaI~
      for tbe jfeberaI Case: 12-1652       Document: 29     Page: 2    Filed: 10/10/2012




ST. CLAIR INTELLECTUAL PROP v. MATSUSHITA ELECTRIC           2
INDUST


                         ON MOTION


                          ORDER
    The court treats the motion of St. Clair Intellectual
Property Consultants, Inc. to dismiss Nokia Corporation,
Nokia, Inc., Hewlett-Packard Company, Kyocera Wireless
Corporation, Kyocera Communications, Inc., Palm, Inc.,
HTC Corporation, HTC (BVI) Corp. and HTC America,
Inc. as defendants-appellees as a motion to reform the
caption.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      (1) The motion is granted.

      (2) The revised official caption is reflected above.

                                      FOR THE COURT


                                      /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
s26